EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification: 
On page 1, line 4: after “November 20, 2014, “, inserted – now US Patent 10,292,816,--. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,292,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.
The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
In particular, Hacohen (US Patent Application 2011/0137410) discloses a frame (20) with arms (32) that engage chords (60). However, Hacohen’410 fails to disclose rotating the frame then expanding the frame. Furthermore, paragraph [0059] discloses grasping the chords and placing them between the anchor and frame, but fails to disclose the step of twisting the native valve by deflecting the chords, as claimed. 
Gross et al. (US Patent Application 2012/0022640) discloses a frame having two parts (40 and 80) with arms (84) for ensnaring and engaging the chords, but Gross’640 fails to disclose the step of rotating the arms into engagement with the chordae in order to twist the native valve by deflecting the chordae. 
Chau et al. (US Patent Application 2011/0137397) discloses an expandable frame (4000) with arms (4010) for engaging with chordae. However, paragraph [0183] teaches placing the arms behind the chordae and avoiding entanglement with the chords. Therefore, Chau’397 fails to disclose the step of deploying an arm among the chords of the native valve or twisting the native valve leaflets
Figulla et al. (US Patent Application 2014/0088695) discloses a frame (12) with arms (16/28) rotated into engagement with chordae (paragraph [0058]) however, this does not recite the step of twisting the leaflets of the native valve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        5 March 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771